Citation Nr: 0806146	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran's financial status, including net worth 
and income, meets the criteria for Department of Veterans 
Affairs (VA) pension benefits, including special monthly 
pension for aid and attendance and housebound status.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 administrative decision of 
the Department of Veterans Affairs (VA), Reno, Nevada, 
Regional Office (RO) that determined that the veteran's 
financial resources, including net worth and income, were of 
sufficient means to meet the veteran's needs, precluding his 
qualification for VA pension benefits.  

In February 2008, in accordance with the provisions of 
38 C.F.R. § 20.900(c) (2007), a Deputy Vice Chairman at the 
Board granted a motion to advance the veteran's case on the 
docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
issue of whether the veteran's financial status, including 
net worth and income, meets the criteria for VA pension 
benefits, including special monthly pension, was issued in 
March 2007.  The veteran's claim was certified to the Board 
on July 27, 2007.  In October 2007, the Board received 
information and evidence from the veteran pertinent to his 
financial status, including evidence pertinent to his net 
worth and expenses, including medical expenses.  The veteran 
did not include with this evidence a waiver of initial review 
by the RO.

Since this evidence is pertinent to the veteran's claim, and 
since it has not been considered by the RO, and the appellant 
has not submitted a statement waiving such consideration, it 
must be referred to the RO for initial review.  38 C.F.R. 
§ 20.1304 (2007).  It is incumbent upon the RO to review the 
evidence, and if a decision cannot be reached that is 
favorable to the appellant, issue an appropriate supplemental 
statement of the case.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Determine whether additional 
development is necessary based upon the 
evidence submitted to the Board by the 
veteran in October 2007, and undertake 
any such additional development.  

2.  Readjudicate the veteran's claim for 
VA pension benefits, including special 
monthly pension, taking into 
consideration all evidence contained in 
the claims file, including that submitted 
following the issuance of the March 2007 
supplemental statement of the case.  If 
any benefit on appeal remains denied the 
veteran should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



